Citation Nr: 0518432	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  04-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for major 
depression with generalized anxiety disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which assigned an 
increased rating of 30 percent for the veteran's psychiatric 
disorder, effective July 15, 2002.  Subsequently, in a 
December 2003 statement of the case (SOC) the RO assigned a 
50 percent rating for that disorder.  The veteran perfected 
an appeal of the assigned rating.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence consistently reflects that 
the service-connected psychiatric disability is manifest by 
symptoms of depression, anxiety, panic attacks, and a chronic 
sleep disorder.


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent 
for major depression with generalized anxiety disorder are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9434 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

In this case, in a letter dated August 2002, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any further 
evidence that pertains to the claim.  

In addition, in its December 2003 SOC, the RO explained the 
basis for assigned of a 50 percent rating for his 
psychological disorder and outlined the applicable criteria 
for an increased rating.  The Board finds, therefore, that VA 
has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here, the evidence associated with the veteran's claims file 
includes his service medical records, and VA treatment 
records and examination reports.  The veteran has not alluded 
to the existence of any other evidence that is relevant to 
his claim.  The Board concludes that all relevant data has 
been obtained for determining the merits of his claim and 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating his claim.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 
38 C.F.R. §3.159(c).  




Factual Background

Service connection for an anxiety disorder was established by 
a March 1945 rating decision.  As of a November 1949 rating 
decision, his disability rating was rated as non compensably 
disabling.  In July 2002, the veteran filed a claim for a 
compensable rating for his mood disorder.  

A VA medical examination was performed in September 2002.  
The veteran complained of suffering from sleep problems, due 
partly to bad dreams, as well as due to prostate problems and 
muscle spasms.  He reported that he slept between three to 
four hours per night and woke up in a panic.  He had 
intrusive memories from the war, had a considerable amount of 
guilt about failing as a solder and felt incompetent in most 
situations.  He reported that his concentration was poor and 
his memory was not as good as it used to be.  He reported 
that he was short-tempered and felt that strains his 
marriage.  He stated that loud noises made him very anxious 
and tense, and he had a heightened psychological response.  
He also stated that he avoided loud noises and war movies, 
and that he disliked crowds.  He further stated he could 
socialize with family if he "takes a drink."  He always 
felt restless or jumpy.  He checked and rechecked his stove 
and garage door, as well as performing a standard procedure 
every night.  He reported having panic attacks and had had 
palpitations, sweating, a sense of impending doom, and 
difficulty breathing.  He stated he felt as though he always 
had some level of panic occurring.  Although he no longer had 
auditory hallucinations, he had chronic anxiety and 
depression.  

After service the veteran worked as a reading specialist and 
retired in 1984.  He and his wife were separated for short 
while, but are presently still married.  He stated he had a 
good relationship with his wife and their son.  Although the 
veteran did have one instance of physical violence with his 
son, he reported that overall, he had not engaged in any 
other physical altercations.  He stated he was verbally 
abusive, irritable, short tempered, and difficult to get 
along with.  The veteran reported drinking two vodkas and two 
glasses of wine per day.  

He also reported a chronic low, sad mood, with little 
pleasure in life events.  He tended to be a loner and to be 
isolated.  He felt extremely worthless and incompetent.  He 
stated his concentration and attention made it difficult for 
him to complete tasks.

Mental examination revealed that the veteran was polite and 
somewhat anxious and soft spoken.  He was neatly groomed and 
dressed.  He teared up on several occasions, but did not cry.  
He continued show shame about his behavior during the war.  
The examiner diagnosed the veteran's symptoms as major 
depression and generalized anxiety disorder.  A Global 
Assessment of Functioning (GAF) score of 65 was assigned.

Records from the Veteran's Center dating from February 2003 
to April 2003 reveal that the veteran is uncomfortable in 
social settings.  He has little insight into his problems and 
cannot understand why his memories from service are still 
affecting him in the present.  He reported not being able to 
watch news about the war on television.  The veteran was 
active in group therapy sessions and spoke about some of his 
in-service experiences.  The psychologist noted that he felt 
that post-traumatic stress disorder (PTSD) with secondary 
depression better characterizes his disorder, but that 
regardless of which anxiety disorder is the more accurate 
diagnosis, there is no question that the disorder is related 
to military service.

In VA treatment records from March 2002 to February 2003, the 
veteran's affect was full and there was no evidence of 
abnormalities of thought content or thought processing.  The 
examiner found the veteran's speech to be clear, relevant, 
and goal directed.  His intellectual ability appeared to be 
within average range and he denied homicidal or suicidal 
ideation, intention or plan.  He was neatly groomed and 
dressed.  His symptoms were diagnosed as major depressive 
disorder with anxious features, PTSD, and alcohol abuse.  

In February 2003 the veteran complained of having no 
patience, anxiety, social withdrawal, and lack of 
concentration.  He denied having a legal history and he was 
casually dressed and well groomed.  He stated he has been 
married since 1947.  His affect was slightly constricted, but 
there was no evidence of abnormalities of thought content or 
processing.  His intellectual ability appeared within average 
range.  He denied homicidal or suicidal ideation, intention 
or plan.  His insight into his mental health was superficial 
and his judgment was deemed as good.  He reported drinking 
two to three glasses of vodka per day.  The examiner 
diagnosed the veteran' symptoms as major depressive disorder, 
rule out PTSD, and alcohol abuse.   

In March 2003 he had clear, relevant, and goal directed 
speech.  His mood was anxious and his affect was slightly 
constricted.  There was no evidence of abnormalities of 
thought content or processing.  He denied homicidal or 
suicidal ideation.  Judgment was good.  He was casually 
dressed and well groomed.  In April 2003 he reported a marked 
reduction in the level of anxiety since taking medication.  
His mood was noted as brighter and his affect was full range.  
Remainder of examination was similar to the findings in 
March.  From May through October 2003 the veteran had full 
affect, no thought disorder, and fair eye contact.  He was 
well groomed, and had clear, relevant and goal directed 
speech.  He denied suicidal or homicidal ideation.  His 
insight was superficial, but his judgment was good.


Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the regulations do not give past medical reports 
precedent over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2004).

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board notes that the veteran has been diagnosed with 
major depressive disorder with generalized anxiety disorder, 
and some of the evidence has also diagnosed PTSD.  However, 
as the psychologist from the Veteran's Center indicated, 
regardless of the diagnosis utilized, the symptoms are 
related to service.  Thus, the Board has considered all of 
the psychiatric symptoms noted on treatment reports and 
examinations in evaluating his service-connected psychiatric 
disability.  In this regard, the evaluation of the same 
disability under various diagnoses is to be avoided.  Both 
the use of manifestations not resulting from service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2003).  

After consideration of all of the evidence, the Board finds 
that the veteran's psychiatric symptomatology does not meet 
the criteria for a rating in excess of the 50 percent 
evaluation currently assigned.  

None of the current medical evidence has showed illogical, 
obscure, or irrelevant speech.  Other than being soft spoken, 
his speech was always described as clear, relevant, and goal 
directed.  Further, the record does not show that the 
veteran's psychiatric disorder has resulted in neglect of 
personal appearance and hygiene.  For example, both the 
September 2002 VA examination and all of his outpatient 
treatment reports found him to be neatly groomed and dressed.  
The veteran denied suicidal and homicidal ideation in the 
September 2002 VA examination, as well as in all of his VA 
treatment reports.  He further denied current problems with 
physical violence, and denied any current hallucinations. 

The Board finds that there is no competent medical evidence 
of obsessional rituals, which interfere with routine 
activities.  The Board acknowledges that the veteran performs 
a nightly ritual before he goes to sleep and checks and 
rechecks the garage door and oven.  When the veteran reported 
this nightly ritual during his VA examination, he did not 
indicate that it interferes with his routine activities.  

Further, although the medical evidence does show the veteran 
suffers from anxiety, panic symptoms and depression, the 
evidence does not establish that such is continuous and 
affects his ability to function independently, appropriately, 
or effectively.  On his September 2002 VA examination, his 
GAF score was 65.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32].  
A GAF score of 61 to 70 indicates some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  

Moreover, the veteran's outpatient treatment reports noted 
improved anxiety and mood following treatment with 
medication.  As of October 2003, his mood was described as 
"bright," his affect was full, he engaged easily in the 
interview and he had improved eye contact. 

Finally, while the medical evidence reveals that he is 
irritable and verbally abusive at times, he has been married 
to the same woman since 1947, although with a short period of 
separation many years ago, and he has a good relationship 
with his son.  Moreover, he worked as a reading specialist 
until 1984, when he retired.  

Thus, while there may be some occupational and social 
impairment, the veteran's symptomatology does not result in 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, to warrant the 
assignment of a higher evaluation.  Likewise, the evidence 
does not show symptoms representative of total social and 
occupational impairment. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran meets or nearly approximated the criteria for a 
rating in excess of 50 percent for his service-connected 
major depression.


ORDER

Entitlement to an increased rating for a major depressive 
disorder with generalized anxiety disorder, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


